Case 2:19-cv-00059-Z-BR Document 46 Filed 06/14/21 Pagelof4 PagelD 236

 

U.S. DISTRICT COURT
ORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT COURT| * FILE

 

 

 

 

 

 

 

FOR THE NORTHERN DISTRICT OF TEXAS 014 201
AMARILLO DIVISION
CLERK, U.S. DISTRICT COURT
CASEY GLYNN DOBBS, § By
TDCJ-CID No. 02197944, § =
8
Plaintiff, §
§
v. §  2:19-CV-059-Z-BR
§
BRENT WARDEN, et al., §
§
Defendants. §

MEMORANDUM OPINION AND ORDER
DISMISSING CIVIL RIGHTS COMPLAINT AND DENYING INJUNCTIVE RELIEF

This matter comes before the Court on Plaintiffs civil rights complaint brought pursuant
to 42 U.S.C. § 1983 against the above-referenced Defendants, filed March 27, 2019 (ECF No. 3)
(“Complaint”) and Motion for Preliminary Injunction (ECF No. 37) (“Motion for Injunction”).
Plaintiff filed suit pro se while a prisoner incarcerated in the Texas Department of Criminal J ustice
(“TDCJ”), Correctional Institutions Division. Plaintiff was granted permission to proceed in forma
pauperis. For the reasons discussed herein, Plaintiff's Complaint is DISMISSED and his Motion
for Injunction is DENIED.

FACTUAL BACKGROUND

By his Complaint, Plaintiff attempts to bring a claim on his minor son’s behalf and seeks
monetary damages for his son. Plaintiff asserts that Defendants, law enforcement officers, failed
to act to protect his minor son from harm despite knowledge of the dangerous situation. See ECF
No. 3, at 4, 6-8. Plaintiff claims his son’s rights were violated by Defendants in their failure to act

in their role as law enforcement officers. Jd. By his Motion for Preliminary Injunction (ECF No.

 
 

Case 2:19-cv-00059-Z-BR Document 46 Filed 06/14/21 Page 2of4 PagelD 237

37, at 1-2), Plaintiff requests the Court to enjoin Defendants from having any contact with his son.
Id.

LEGAL STANDARD

When a prisoner confined in any jail, prison, or other correctional facility brings an action
with respect to prison conditions under any federal law, the Court may evaluate the complaint and
dismiss it without service of process, Ali v. Higgs, 892 F.2d 438, 440 (Sth Cir. 1990), if it is
frivolous', malicious, fails to state a claim upon which relief can be granted, or seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A, 1915(e)(2). The
same standards will support dismissal of a suit brought under any federal law by a prisoner
confined in any jail, prison, or other correctional facility, where such suit concerns prison
conditions. 42 U.S.C. 1997e(c)(1). A Spears hearing need not be conducted for every pro se
complaint. Wilson v. Barrientos, 926 F.2d 480, 483 n.4 (Sth Cir. 1991).?

A federal court may issue a preliminary injunction to protect a movant’s rights until his or
her case has been finally determined. See FED. R. Civ. P. 65(a); 11A CHARLES A. WRIGHT &
ARTHUR R. MILLER, FED. PRAC. & PROC. CIv. § 2941 (3d ed. 2020). To obtain a preliminary
injunction, a movant must prove “(1) a substantial likelihood of success on the merits, (2) a
substantial threat of irreparable injury if the injunction is not issued, (3) that the threatened injury
if the injunction is denied outweighs any harm that will result if the injunction is granted, and (4)

that the grant of an injunction will not disserve the public interest.” Robinson v. Hunt Country,

 

' A claim is frivolous if it lacks an arguable basis in law or in fact. Booker v. Koonce, 2 F.3d 114, 115 (Sth Cir. 1993).
2 Green vs. McKaskle, 788 F.2d 1116, 1120 (5th Cir. 1986) (“Of course, our discussion of Spears should not be
interpreted to mean that all or even most prisoner claims require or deserve a Spears hearing. A district court should
be able to dismiss as frivolous a significant number of prisoner suits on the complaint alone or the complaint together
with the Watson questionnaire.”)
Case 2:19-cv-00059-Z-BR Document 46 Filed 06/14/21 Page 3of4 PagelD 238

Texas, 921 F.3d 440, 451 (5th Cir. 2019) (citations omitted). A preliminary injunction is an
extraordinary remedy requiring the applicant to unequivocally show the need for its issuance.
Sepulvado v. Jindal, 729 F.3d 413, 417 (Sth Cir. 2013) (internal marks omitted), cert. denied, 134
S. Ct. 1789 (2014). The party moving for a preliminary injunction must prove all four elements.
Benisek v. Lamone, 138 S. Ct. 1942, 1943 (2018); Doe v. Landry, 909 F.3d 99, 106 (Sth Cir. 2018).

ANALYSIS

The Court observes that Plaintiff cannot sue on behalf of his minor son. Although a litigant
has the right to proceed in federal court as his or her own counsel, see 28 U.S.C. § 1654, individuals
who do not have a law license may not represent other parties even on a next friend basis. See
Martin v. Revere Smelting & Refining Corp., No. 3-03-CV-—2589-D, 2004 WL 852354 at *1 (N.D.
Tex. Apr.16, 2004), rec. adopted in part, 2004 WL 1161373 (N.D. Tex. May 24, 2004), citing
Weber v. Garza, 570 F.2d 511, 514 (5th Cir. 1978) (“{I]ndividuals not licensed to practice law by
the state may not use the ‘next friend’ device as an artifice for the unauthorized practice of law
[.]”). Several courts, including at least two judges in this district, have held that the right to proceed
pro se in federal court does not give non-lawyer parents the right to represent their children in legal
proceedings. Rodgers v. Dallas Indep. Sch. Dist., No. 3-O7-CV—0386-P, 2007 WL 1686508 at *2
(N.D. Tex. Jun.1, 2007); Martin, 2004 WL 852354 at *1; see also Collinsgru v. Palmyra Bd. of
Education, 161 F.3d 225, 227 (3d Cir. 1998), abrog. on other grounds, 550 U.S. 516 (2007). In
light of this clear precedent, all Plaintiffs claims are DISMISSED without prejudice for lack of
standing. Plaintiff's request for injunctive relief must be DENIED because he cannot prevail on

the merits of his underlying claim.
Case 2:19-cv-00059-Z-BR Document 46 Filed 06/14/21 Page4of4 PagelD 239

CONCLUSION

For the reasons set forth above and pursuant to 28 U.S.C. §§ 1915A, 1915(e)(2) and 42
U.S.C. § 1997e(a), it is ORDERED that the Complaint filed by Plaintiff pursuant to 42 U.S.C. §

1983 be DISMISSED without prejudice. Plaintiff's Motion for Injunction is DENIED.

SO ORDERED.

June Lf, 2021. Why lato

MATAHEW J. KACSMARYK
UNJTED STATES DISTRICT JUDGE

 
